Citation Nr: 0122803	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-15 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for rupture of the right tympanic membrane.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from June 1970 to 
January 1972.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
dated in May 2000, from the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Pittsburgh, Pennsylvania 
(hereinafter RO).

The veteran raised the issue of whether new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for a head injury, to 
include residuals of a retained metallic foreign body, right 
sided facial paralysis, and right eye paralysis in his July 
2000 substantive appeal.  This issue has not been developed 
for appellate review and it is referred to the RO for 
appropriate disposition.


REMAND

By a March 1973 rating action, the RO denied entitlement to 
service connection for injuries to the head, right eye, and 
ears.  The veteran was notified of the denial of those 
issues, but did not appeal that decision.  As such, the 
decision as to those issues became final.  38 U.S.C.A. § 7105 
(West 1991).

This matter is presently before the Board on appeal from a 
May 2000 rating decision.  The Board notes that in the May 
2000 decision, the RO addressed the underlying questions of 
entitlement to service connection for bilateral hearing loss 
and for a rupture of the right tympanic membrane without 
specifically considering whether the previously denied claims 
could be reopened.  This is significant to the Board 

because the preliminary question whether a previously denied 
claim should be reopened is a jurisdictional matter which 
must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  How the RO characterized the issue or 
what the RO may have determined in this regard is irrelevant.  
The initial question before the Board is whether new and 
material evidence has been presented.  Id. at 1383.

Prior to determining whether the veteran has submitted new 
and material evidence sufficient to reopen the claims of 
service connection for bilateral hearing loss and for a 
rupture of the right tympanic membrane, the Board points out 
that the United States Court of Appeals for Veterans Claims 
has held that when the Board addresses in its decision a 
question that has not yet been addressed by the RO, the Board 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on the 
question, whether he has been given an adequate opportunity 
to actually submit such evidence and argument, and whether 
the statement of the case provided the claimant fulfills the 
regulatory requirements.  See 38 C.F.R. § 19.29 (2000).  If 
not, the matter must be remanded to the RO to avoid prejudice 
to the claimant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In the present case, a review of the record shows that the 
veteran was issued a statement of the case in June 2000; 
however, that document did not provide the appellant with 
notice of the laws and regulations governing claims to 
reopen.  Thus, the veteran and his representative have not 
yet been afforded an opportunity to present argument and/or 
evidence on this question, nor have they been provided a 
statement of the case with respect to this issue.  
Consequently, the Board will remand the matter to the RO to 
avoid the possibility of prejudice.  38 C.F.R. § 19.9 (2000).

Thus, the case is remanded to the RO for the following 
action:

1.  The veteran and his representative 
should be contacted and notified of the 
right to submit further evidence or 
argument with regard to reopening the 
claims of entitlement to service 
connection for bilateral hearing loss and 
for a rupture of the right tympanic 
membrane, including the right to have a 
personal hearing on the question whether 
new and material evidence has been 
submitted.

2.  Thereafter, the RO should again 
review the veteran's claims to determine 
if new and material evidence has been 
submitted.  If either claim is reopened, 
the RO should consider that claim on the 
merits, to include consideration of the 
provisions of 38 U.S.C.A. § 1154 (West 
1991).  In considering any reopened claim 
on the merits, the RO should ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, is completed.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326).  

3. If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should, among other things, contain a 
summary of the pertinent fact and a 
summary of the laws and regulations 
applicable to claims to reopen.

No action is required by the veteran until he receives 
further notice; however, he 

may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

